DETAILED ACTION
In response to communications filed 03/25/2021.
Claim 3 is canceled.  
Claims 1, 2 and 4-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 (line 8) should be amended to recite “according to a longest Minimum Communication Range (MCR)…”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 4-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Freda et al. (US 2022/0182979 A1) hereinafter “Freda.”

Regarding Claim 1, Freda teaches A method of a remote unit (Freda: paragraph 0003 & Fig. 1A, WTRU) comprising:
identifying a sidelink (“SL”) destination (Freda: paragraph 0003, sidelink (first) destination) having logical channel (“LCH”) with a highest priority (Freda: paragraph 0003, destination for sidelink transmission based on logical channel having the highest priority) and data available for transmission (Freda: paragraph 0003, WTRU may transmit data associated with logical channel to the first destination);
identifying SL LCHs belonging to the identified Destination (Freda: paragraph 0003, identify logical channels associated with destination);
multiplexing the SL LCH data (Freda: paragraphs 0004 & 0008, multiplex transmission of logical channels and logical channel prioritization) into a same Medium Access Control (“MAC”) transport block (“TB”) (Freda: paragraph 0384, MAC transport blocks); and
transmitting the MAC TB according to a longest Minimum Communication Range MCR among the SL LCHs included in the MAC TB (Freda: paragraph 0013, WTRU may prioritize transmissions associated with a minimum communication range that falls within a certain communication range of a first selected LCH).

Regarding Claim 2, Freda teaches the respective claim(s) as presented above and further teaches wherein the SL data for the MAC TB is selected from a plurality of LCHs (Freda: paragraph 0004, WTRU may identify second logical channels), the method further comprising determining whether each LCH requires HARQ feedback (Freda: paragraphs 0397-0400, WTRU determines to transmit HARQ feedback), wherein multiplexing the SL LCH data into the same MAC TB comprises multiplexing data only from LCHs that do not require HARQ feedback (Freda: paragraph 0398, a WTRU may not transmit a HARQ feedback for transmission).

Regarding Claim 4, Freda teaches the respective claim(s) as presented above and further teaches wherein the MAC TB further multiplexes at least one MAC control element (“CE”), wherein the at least one MAC CE is not associated with a Minimum Communication Range (“MCR”) (Freda: paragraphs 0111-0117, MAC CE).

Regarding Claim 5, Freda teaches the respective claim(s) as presented above and further teaches identifying a Minimum Communication Range (“MCR”) for the SL data, wherein the MCR is configured for a SL LCH when the SL LCH is established (Freda: paragraph 0186, WTRU may select resources for a sidelink process associated with a specific minimum communication range (MCR) or a set of minimum communication ranges (MCRs)).

Regarding Claim 6, Freda teaches the respective claim(s) as presented above and further teaches identifying a Minimum Communication Range (“MCR”) for the SL data, wherein the MCR is indicated by the higher layer to the access stratum for each QoS flow (Freda: paragraph 0395, receiving WTRU may determine the minimum communication range information associated with a SLRB based on SLRB configuration information (e.g., which may be sent via SL RRC signaling).

Regarding Claim 7, Freda teaches the respective claim(s) as presented above and further teaches indicating in sidelink control information a longest Minimum Communication Range (“MCR”) among the SL LCHs included in the MAC TB (Freda: paragraph 0013, best effort MCR).

Regarding Claim 8, Freda teaches the respective claim(s) as presented above and further teaches wherein the SL data for the MAC TB is selected from a plurality of LCHs, the method further comprising determining whether each LCH requires HARQ feedback (Freda: paragraphs 0397-0400, WTRU determines to transmit HARQ feedback), wherein multiplexing the SL LCH data into the same MAC TB comprises multiplexing data only from LCHs that require HARQ feedback (Freda: paragraph 0398, a WTRU may not transmit a HARQ feedback for transmission based on requirements).

Regarding Claim 9, Freda teaches A method of a remote unit (Freda: paragraph 0003 & Fig. 1A, WTRU) comprising:
detecting a time-domain collision between a sidelink (“SL”) transmission destination (Freda: paragraph 0003, sidelink (first) destination) and an uplink (“UL”) transmission (Freda: paragraph 0047, UL transmission), wherein the remote unit does not support simultaneous transmission on both SL and UL (Freda: paragraph 0047, downlink and uplink transmissions are not necessarily concurrent);
identifying a QoS priority of the SL transmission (Freda: paragraphs 0006 & 0011, QoS requirements for SL transmission);
identifying a QoS priority of the UL transmission (Freda: paragraph 0011, QoS parameter associated with destination); and
prioritizing the SL transmission over the UL transmission (Freda: paragraph 0003, WTRU may select the destination based on one or more transmission parameters associated with the destination and/or a priority associated with the destination) in response to the QoS priority of the SL transmission being less than a SL priority threshold and the QoS priority of the UL transmission not being less than a UL priority threshold (Freda: paragraph 0004 WTRU may select logical channel based on the second logical channel having a priority and a parameter exceeding certain thresholds).

Regarding Claim 10, Freda teaches the respective claim(s) as presented above and further teaches prioritizing the UL transmission over the SL transmission in response to the QoS priority of the UL transmission being less than a UL priority threshold (Freda: paragraph 0004 WTRU may select logical channel based on the second logical channel having a priority and a parameter exceeding certain thresholds).

Regarding Claim 11, Freda teaches the respective claim(s) as presented above and further teaches wherein data from multiple SL logical channels (“LCHs”) is available and is multiplexed into the SL transmission (Freda: paragraphs 0004 & 0008, multiplex transmission of logical channels and logical channel prioritization), wherein identifying the QoS priority of the SL transmission comprises selecting a priority value of the highest priority SL LCH (Freda: paragraph 0003, destination for sidelink transmission based on logical channel having the highest priority).

Regarding Claim 12, Freda teaches the respective claim(s) as presented above and further teaches wherein data from multiple UL logical channels (“LCHs”) is available and is multiplexed into the UL transmission (Freda: paragraphs 0004 & 0008, multiplex transmission of logical channels and logical channel prioritization), wherein identifying the QoS priority of the UL transmission comprises selecting a priority value of the highest priority UL LCH (Freda: paragraph 0003, destination for sidelink transmission based on logical channel having the highest priority)

Regarding Claim 13, Freda teaches the respective claim(s) as presented above and further teaches signaling the selected priority value in sidelink control information (“SCI”) transmitted on a physical sidelink control channel (“PSCCH”) (Freda: paragraph 0392, sidelink control information).

Regarding Claim 14, Freda teaches A method of a remote unit (Freda: paragraph 0003 & Fig. 1A, WTRU) comprising:
identifying logical channel (“LCH”) data for vehicle-to-everything (“V2X”) (Freda: paragraph 0078, V2X embodiment)) having different destinations (Freda: paragraphs 0003 & 0262, identify logical channels associated with different destinations);
multiplexing the LCH data for V2X having different destinations (Freda: paragraphs 0004 & 0008, multiplex transmission of logical channels and logical channel prioritization) into a same medium access control (“MAC”) transport block (“TB”) (Freda: paragraph 0384, MAC transport blocks); and
transmitting the MAC TB according to a minimum communication range (“MCR”) (Freda: paragraph 0013, WTRU may prioritize transmissions associated with a minimum communication range that falls within a certain communication range of a first selected LCH).

Regarding Claim 15, Freda teaches the respective claim(s) as presented above and further teaches wherein the MAC TB comprises multiple Layer-2 identities corresponding to the different destinations (Freda: paragraph 0262 & Fig. 2, multiple destinations).

Regarding Claim 16, Freda teaches the respective claim(s) as presented above and further teaches a single Layer-1 identity containing a portion of a Layer-2 identities corresponding to the different destinations is passed on the physical layer (Freda: paragraph 0376, WTRU may signal a target minimum communication range via physical layer and/or MAC layer signaling).

Regarding Claim 17, Freda teaches the respective claim(s) as presented above and further teaches wherein a special Layer-1 identity is used in sidelink control information (“SCI”) that indicates that Layer-1 filtering is to be skipped for the MAC TB, the method further comprising transmitting the SCI (Freda: paragraph 0392, sidelink control information).

Regarding Claim 18, Freda teaches the respective claim(s) as presented above and further teaches determining the MCR of the MAC TB in response to multiplexing the LCH data for V2X having different destinations (Freda: paragraph 0013, WTRU may prioritize transmissions associated with a minimum communication range that falls within a certain communication range).

Regarding Claim 19, Freda teaches the respective claim(s) as presented above and further teaches wherein the MCR is determined as the MCR of the LCH having the longest MCR among the LCHs included in the TB (Freda: paragraph 0013, best effort MCR).

Regarding Claim 20, Freda teaches A method of a remote unit (Freda: paragraph 0003 & Fig. 1A, WTRU) comprising:
multiplexing sidelink (“SL”) logical channel (“LCH”) data (Freda: paragraphs 0004 & 0008, multiplex transmission of logical channels and logical channel prioritization) having different minimum communication range (“MCR”) (Freda: paragraph 0323, minimum communication range may correspond to a specific value of minimum communication range or a configured set of minimum communication range values associated with a transmission) into a same medium access control (“MAC”) transport block (“TB”) (Freda: paragraph 0384, MAC transport blocks);
identifying a highest priority SL LCH the having SL LCH data included in the MAC TB (Freda: paragraph 0003, destination for sidelink transmission based on logical channel having the highest priority); and
transmitting the MAC TB according to the MCR of the highest priority SL LCH (Freda: paragraph 0013, WTRU may prioritize transmissions associated with a minimum communication range that falls within a certain communication range).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Lee et al. (US 2022/0183028 A1) teaches a first UE may switch the resource allocation mode based on a minimum communication range related to the sidelink information (paragraph 0121).
Freda et al. (US 2022/0150730 A1) teaches sidelink radio link monitoring (paragraph 0003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468